DETAILED ACTION
This is in response to Applicant’s reply dated 7/11/22.  Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
As per Applicant’s amendment, the objection to claims 7 and 19 is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kasirajan (US 2018/0368100) in view of Tomici (US 8,588,793).

Regarding Claim 1,
A method for providing Internet Protocol (IP) address allocation in a wireless network, comprising: 

sending, by a mesh node in the wireless network, an IP request to neighbor nodes; saving, by a gateway node (GW) in the wireless network, the request from the mesh node; proxying, by the GW, the mesh request to a HetNet Gateway (HNG) by providing a transient IP-Sec tunnel [Kasirajan: mesh node == UE; a gateway node == RAT node; HetNet Gateway == coordinating gateway; 0009; the method may further comprise recording an international mobile subscriber identity (IMSI) of the user device at the coordinating gateway from both the first and the second received user device registration requests; the coordinating gateway may be an evolved packet data gateway (ePDG) or trusted wireless access gateway (TWAG), and the method further comprises recording an international mobile subscriber identity (IMSI) of the user device upon IPsec security tunnel establishment for the user device at the coordinating gateway; the coordinating gateway may be an evolved packet data gateway (ePDG) or trusted wireless access gateway (TWAG), and the coordinating gateway may be a gateway between the plurality of radio access network nodes and a Long Term Evolution (LTE) packet data network gateway (PGW), and the coordinating gateway may be a gateway between the plurality of radio access network nodes and a serving global packet radio service support node (SGSN); 0075; at step 311, the UE moves to the physical coverage area of Wi-Fi AP 2; as Wi-Fi AP 2 is not a base station in the network, the AP sets up an IPsec tunnel to the HNG, which is acting as an ePDG to permit access to the core network]; 

replying, by the HNG, to the GW with a response; forwarding, by the GW, the response to the mesh node [Kasirajan: 0076; following step 312, a data flow initiated by the P-GW causes data to be sent through the network to the UE; at step 313, the UE has camped on the Wi-Fi network of Wi-Fi AP 2 and this has been updated at step 312 in the location database at HNG 306, 

Kasirajan teaches that the coordinating server in accordance with configured policies may then perform allocation of dynamic and static configuration parameters. The coordinating server assigns VeNB instance to the base station, thereby assigning PLMN, eNodeB Id, TAC, EAID to the cell [Kasirajan: 0034].

However, Kasirajan does not teach that the response includ[es] a dummy IP address.

POSITA would have considered association forming features of BWM server in Tomici for incorporation into coordinating server of Kasirajan.

Tomici teaches:
the response including a dummy IP address; and starting, by the mesh node, a Self Optimizing Network (SON) tunnel with the GW using the dummy IP address [Tomici: dummy IP address == RIPA or LIPA or WiFi address; Col. 31 / lines 47-50, 57-59; data services may be established on BWM equipment; as part of the procedure, a WTRU may get three IP addresses: an MCN provided IP address (RIPA), a local IP address (LIPA), and a WiFi address; once the WTRU has the three IP addresses (RIPA, LIPA, and WiFi), the BWM Client may form an association with the BWM server; Col. 32 / lines 7-9, 59-63; for both the RIPA and LIPA PDP context activations, the BWM server may un-IPSec and then re-IPSec the signaling that traverses between the HNB and the MCN; at the end of the RAB assignment request/response signaling that passed through the BWM Server, there may be two GTP tunnels, between the BWM Server and SGSN and between the BWM Server and HNB and one radio bearer between the WTRU and the HNB; Col. 18 / lines 14-18; the home network manager, may provide semi-static management of the home network including support of Self Organizing Network (SON) features; this function may discover the access technologies and associated functional capabilities available to the Converged Gateway; Col. 17 / lines 29-35; a home, with all its devices, sensors, appliances, etc., may become identifiable by a CGW, so that each of the individual home devices may be indirectly addressable via the CGW; in return, the CGW may become a gateway for each home device to communicate with the wide area network (WAN) as well as other devices locally within the IHN; Col. 14 / lines ; some functions of the CGW platform … may be implemented … within the HNB, or distributed among multiple nodes; Col. 13 / lines 5 -11, 39-50;  a homer or enterprise network … may also have HNBs and BWM servers able to connect to each other in the same Home Area Network (HAN) or Enterprise Area Network (EAN) and HNB and BWM server that have IP address on the HAN or EAN; in general, the BWM server may support the establishment of an IPSec tunnel with the HNB and the BWM Server may have the MCN IP address provided by the initial or serving SeGW during the establishment of its IPSec tunnel with the serving SeGW; possible ways to trigger the BWM server to establish an IPSec tunnel may include the following: 1) IPSec tunnel from the BWM server to the initial or serving SeGW triggered by the HNB requesting the initial or serving SeGW IP address via DNS; 2) BWM Server may listen to the IKE_SA_INIT message from the HNB and trigger itself to establish an IPSec tunnel with the initial or serving SeGW; Col. 26 / lines 37-39; a local IP address may be acquired for the HNB by performing a combination of the following, resulting in the HNB having a local IP address on the EAN or HAN; Col. 11 / lines 51-57; the gateway may obtain … private IP addresses from a local DHCP server within the gateway, and private IP addresses from a remote DHCP server in the Mobile Core Network (MCN)].
Note:
BWM client (WTRU) having three IP addresses (RIPA, LIPA, and WiFi) forms association with BWM server.  Home Node B (HNB) and BWM server connected via IPsec tunnel have an IP address on Home Area Network (HAN), where HAN supports SON features.  A BWM server may be placed between a mobile core network (MCN) and a HNB.

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Kasirajan and Tomici in order to maintain a proper sequence between transmitting and receiving equipment (e.g., between the SGSN and WTRU) [Tomici: Col. 2 / lines 10-12].

Regarding Claim 2,
Kasirajan teaches:
wherein the mesh node has two GW neighbors [Kasirajan: GW neighbors == multi-RAT base stations; 0082; at the coordinating server, a table may be maintained for neighbor cells for each cell id; this table may be built using self-organizing network (SON) functionality and based on the reports from user equipments (UEs) received directly from the UEs or via the multi-RAT base stations to which the UEs are attached; 0008; at the coordinating gateway, storing a first location of a user device in the combined user device location database in association with a user device identifier and based on receiving a first user device registration request at a first radio access network; 0037; when the user equipment latches to the base station to access core network services, the user equipment sends its IMSI/IMEI information in the initial connection request message].

However, Kasirajan does not teach requesting the IP address for both GW neighbors … and using the IP address received first.

Tomici teaches:
further comprising: requesting the IP address for both GW neighbors; and using the IP address received first; and ignoring any other responses [Tomici: Col. 21 / lines 61-67; Col. 22 / lines 1-3; under this scheme, the address resolution process may incorporate the following scenarios: 1) user is latched to his home HNB and wants to connect to his home network--Network resolves the IP address of user's home LGW; 2) user is latched to neighbor A's HNB and wants to connect to his home network--Network resolves the IP address of user's home LGW; and 3) user is latched to neighbor A's HNB and wants to connect A's network--Network resolves the IP address of Neighbor's LGW].
Note:
Address resolution of user’s home LGW means that a user opts for this address notwithstanding availability of other addresses. 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Kasirajan and Tomici in order to maintain a proper sequence between transmitting and receiving equipment (e.g., between the SGSN and WTRU) [Tomici: Col. 2 / lines 10-12].

Regarding Claim 3,
Kasirajan teaches that the UE has camped on the Wi-Fi network of Wi-Fi AP 2 and this has been updated at step 312 in the location database at HNG 306 [Kasirajan: 0076].

However, Kasirajan does not teach forwarding by mesh neighbor nodes having a dummy IP address, the request to other neighbor nodes.

Tomici teaches:
further comprising, after the sending the IP request to neighbor nodes, forwarding by mesh neighbor nodes having a dummy IP address, the request to other neighbor nodes [Tomici: dummy IP address == RIPA or LIPA or WiFi address; Col. 31 / lines 47-50, 57-59; data services may be established on BWM equipment; as part of the procedure, a WTRU may get three IP addresses: an MCN provided IP address (RIPA), a local IP address (LIPA), and a WiFi address; once the WTRU has the three IP addresses (RIPA, LIPA, and WiFi), the BWM Client may form an association with the BWM server; Col. 19 / lines 31-32; 55-57; LGW (local gateway) may be a logical entity and its provisioning parameters may be similar to that of a HNB; FIG. 14 is an exemplary illustration of a procedure for a LIPA path setup and data transfer; Col. 20 / lines 35-42; 60-62; LIPA is one method to offload local traffic from using bandwidth on the core network; there may be times when two HNB devices that are in close proximity might have to communicate; for example, each HNB may be connected to devices that need to communicate with each other. The data that is passed during this communication may take many different paths; E-LIPA may allow devices camped on different HNB devices to communicate with minimal involvement from the complete mobile core network].
Note:
Communication between devices camped on different HNB devices means forwarding requests (including address) to other neighbor nodes.
 
It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Kasirajan and Tomici in order to maintain a proper sequence between transmitting and receiving equipment (e.g., between the SGSN and WTRU) [Tomici: Col. 2 / lines 10-12].

Regarding Claim 4,
wherein sending the IP request to neighbor nodes comprises sending a broadcast message on all interfaces of the mesh node [Kasirajan: 0011; at the coordinating gateway, storing a first location of a user device based on receiving a first user device registration request at the first multi-RAT base station; 0069; from the core networks point of view, all of the RAN sites 201, 202 appear as a single base station or eNodeB; all handovers within the domain of the coordinating node are performed by the gateway, in some cases using an internal EPC functionality, and not exposed to the core network; the core network sees UE attach/detach and other service requests, but is freed from having to manage the eNodeBs themselves].
Note: 
Registration request is forwarded via multiple RAT technologies.

Regarding Claim 5,
Kasirajan teaches:
wherein sending a broadcast message on all interfaces of the mesh node comprises sending a broadcast message including a Radio Access Network Identifier (RAN ID) … [Kasirajan: RAN ID == unique base station ID; 0011; receiving a first user device registration request at the first multi-RAT base station; 0034; when a base station discovers a coordinating server, the base station sends a configuration request to the coordinating server; the configuration request from the base station to the coordinating server may contain a unique base station ID, an IP address for the coordinating server to connect to and capabilities of the base station hardware (inventory info)].

However, Kasirajan does not teach sending a broadcast message including … a Fully Qualified Domain Name (FQDN) of the HNG.

Tomici teaches:
wherein sending a broadcast message on all interfaces of the mesh node comprises sending a broadcast message including a Radio Access Network Identifier (RAN ID) and a Fully Qualified Domain Name (FQDN) of the HNG [Tomici: Col. 13 / lines 23-25; a BWM server may be configured so that the initial SeGW FQDN is burnt into memory and so that it may agree with Initial SeGW FQDN in HNB; Col. 26 / lines 29-32; initializing and provisioning the HNB (e.g., upon power-up) may provide for the HNB to know the FQDN or IP address of the MCN entities that it may communicate with during the normal course of its operation; Col. 26 / lines 63-65; the HNB may attempt to resolve the FQDN of the Initial SeGW that was pre-burnt within the HNB].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Kasirajan and Tomici in order to maintain a proper sequence between transmitting and receiving equipment (e.g., between the SGSN and WTRU) [Tomici: Col. 2 / lines 10-12].

Regarding Claim 6,
Kasirajan teaches receiving a first user device registration request at the first multi-RAT base station [Kasirajan: 0011].

However, Kasirajan does not teach performing, by the GW, Domain Name System (DNS) resolution on the FQDN.

Tomici teaches:
further comprising performing, by the GW, Domain Name System (DNS) resolution on the FQDN [Tomici: Col. 27 / lines 5-7; the HNB may send a DNS Request to the DNS Server (BWM Server) to resolve the Initial SeGW FQDN that was pre-burnt within the HNB].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Kasirajan and Tomici in order to maintain a proper sequence between transmitting and receiving equipment (e.g., between the SGSN and WTRU) [Tomici: Col. 2 / lines 10-12].

Regarding Claim 7,
Kasirajan teaches that at step 311, the UE moves to the physical coverage area of Wi-Fi AP 2. As Wi-Fi AP 2 is not a base station in the network, the AP sets up an IPsec tunnel to the HNG, which is acting as an ePDG to permit access to the core network [Kasirajan: 0075].  See also, [Kasirajan: 0026].

However, Kasirajan does not teach starting … an IP-Sec tunnel with the HNG based on an address acquired by the DNS resolution on the FQDN.

Tomici teaches:
further comprising starting, by the GW, an IP-Sec tunnel with the HNG based on an address acquired by the DNS resolution on the FQDN [Tomici: Col. 26 / lines 63-67; the HNB may attempt to resolve the FQDN of the Initial SeGW that was pre-burnt within the HNB; this resolution may be performed with a DNS Request/Response; the BWM server may act as a DNS server (or equivalent) to the HNB for this purpose; Col. 27 / lines 16-18; in order to provide secure communications between the HNB and the Initial SeGW, an IPSec tunnel may be established between the two entities; the process may include a pre-shared key and agreement of security algorithms between the two entities].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Kasirajan and Tomici in order to maintain a proper sequence between transmitting and receiving equipment (e.g., between the SGSN and WTRU) [Tomici: Col. 2 / lines 10-12].

Regarding Claim 8,
Kasirajan teaches that at step 311, the UE moves to the physical coverage area of Wi-Fi AP 2. As Wi-Fi AP 2 is not a base station in the network, the AP sets up an IPsec tunnel to the HNG, which is acting as an ePDG to permit access to the core network [Kasirajan: 0075].  See also, [Kasirajan: 0026].

However, Kasirajan does not teach tearing down, by the GW, the IP-Sec tunnel after receiving a response from the mesh node.

Tomici teaches:
further comprising tearing down, by the GW, the IP-Sec tunnel after receiving a response from the mesh node [Tomici: Col. 27 / lines ; 47-55; the HNB may be required to communicate with the Initial HMS (e.g., after establishing an IPSec tunnel); to do this, the HNB may attempt to resolve the FQDN of the Initial HMS with the "Inner" DNS server located within the MCN network; in the absence of a BWM server, the HNB would make this request to the Initial SeGW via the IPSec tunnel established previously; the Initial SeGW would un-IPSec this request and would send the packet to the "Inner" DNS Server for resolution; Col. 28 / lines 14-19; the session may be established so the Initial HMS can provide the IP address or FQDN of some of the MCN entities to the HNB. In the presence of a BWM server, the signaling between the HNB and Initial HMS may pass through the BWM server which may un-IPSec and re-IPSec each packet].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Kasirajan and Tomici in order to maintain a proper sequence between transmitting and receiving equipment (e.g., between the SGSN and WTRU) [Tomici: Col. 2 / lines 10-12].

Regarding Claims 9-14, which recite a system for providing Internet Protocol (IP) address allocation in a wireless network having the same claim limitations as those in claims 1 and 3-7 above, the same rationale of rejection as presented for claims 1 and 3-7 is applicable.

Regarding Claims 15-20, which recite a non-transitory computer-readable medium containing instructions for providing Internet Protocol (IP) address allocation in a wireless network having the same claim limitations as those in claims 1 and 3-7 above, the same rationale of rejection as presented for claims 1 and 3-7 is applicable.
Response to Arguments
Applicant's arguments filed 7/11/22 have been fully considered but they are not persuasive.

I.	Applicant argues regarding claim 1 on pages 6-7 of the Remarks section that none of the RIPA, LIPA, or WiFi address are a dummy address; as all three addresses are defined.  Therefore, Tomici fails to teach the use of a dummy IP address in claim 1.
Examiner’s Response:
The claims and only the claims form the metes and bounds of the invention. “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, I 1-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.  Applicant’s Specification recites that an assigned dummy IP address is static or proprietary.  See Applicant’s Specification, [para. 0003; 0056].  Under the broadest reasonable interpretation in view of Applicant’s own description, a dummy IP address has been construed as a mere placeholder with a distinguishing characteristic of being either static or proprietary.  Tomici teaches such an IP address with a distinguishing characteristic of being either static or proprietary.
In Tomici, a WTRU may get three IP addresses: an MCN provided IP address (RIPA), a local IP address (LIPA), and a WiFi address; once the WTRU has the three IP addresses (RIPA, LIPA, and WiFi), the BWM Client may form an association with the BWM server [Tomici: Col. 31 / lines 47-50, 57-59].  In Tomici, GGW (converged gateway) assigns the three IP addresses (RIPA, LIPA, and a WiFi address).  The gateway (i.e. CGW) may be designed to conform to IPv4 addressing, in either a static or a dynamic addressing mode. For example, the gateway may obtain … private IP addresses from a local DHCP server within the gateway, and private IP addresses from a remote DHCP server in the Mobile Core Network (MCN) [Tomici: Col. 11 / lines 51-57].  A private IP address is proprietary, which MCN provides in the case of RIPA, thus meeting the distinguishing characteristic of a dummy IP address.  Similarly, a local IP address (LIPA) or a WiFi address, which CGW provides as a private or static IP address, meets the distinguishing characteristics of a dummy IP address.  See Tomici, [Col. 13 / lines 5-11; Col. 17 / lines 29-35; Col. 26 / lines 37-39].  Once the WTRU has three IP addresses … the BWM may acquire the IP address of the BWM server to form the association [Tomici: Col. 31 / lines 57-58, 64-65].  BMW client may get local IP address of BWM server, or alternatively a static IP address within the enterprise or home [Col. 32 /lines1-4].  A local IP address or a static IP address of BWM server also meets the distinguishing characteristic of being static or proprietary.
In conclusion, Tomici teaches RIPA, LIPA, or WiFi address and that used to form BWM client’s association with BWM server.  These addresses meet a distinguishing characteristic of a dummy IP address of being either static or proprietary, thus teaching the limitation at issue above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468